        Case 4:18-cv-01552 Document 31 Filed on 01/21/19 in TXSD Page 1 of 1

STROTHER
           LAW FIRM
                                                                                         JUSTIN STROTHER
                                                                                                    PARTNER
                                                                                               P.O. BOX 66294
                                                                                        HOUSTON, TEXAS 77266
                                                                                          DIRECT 713 545 4937


                                                                             JSTROTHER@STROTHERLAW FIRM.COM




  21 January 2019

  Honorable Ewing Werlein, Jr.
  United States District Court
  515 Rusk, Room 11521
  Houston, Texas 77002

  RE:    Civil Action No. 4:18-cv-01552; Preston Wood & Associates, LLC vs. Zenith Urban
         Homes, LLC, et al.; in the United States District Court for the Southern District of
         Texas Houston Division

  To the Honorable Judge Ewing Werlein, Jr.:

  I write to inform the court and counsel of record that I will be on family vacation the week
  of March 11, 2019. While neither the Southern District’s local rules nor this Court’s
  published procedures reference the designation of attorney vacation, I respectfully request
  that no hearings, conferences, or deadlines be set during that week. I sincerely appreciate
  the consideration.

  Yours truly,



  Justin Strother


  CC:    All Counsel of Record
         via e-mail
